Filed with the Securities and Exchange Commission on June 29, 2007 1940 Act File No. 811-09923 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 16 x KINETICS PORTFOLIOS TRUST (Exact Name of Registrant as Specified in Charter) 16 New Broadway, Sleepy Hollow, New York10591 (Address and Zip Code of Principal Executive Offices) (800) 930-3828 Registrant's Telephone Number, including Area Code Leonid Polyakov 16 New Broadway, Sleepy Hollow, New York10591 (Name and Address of Agent for Service) With a copy to: Mary Jo Reilly Drinker Biddle & Reath LLP One Logan Square 18th and Cherry Streets Philadelphia, PA 19103-6996 It is proposed that this filing will become effective immediately upon filing in accordance with Section 8 of the Investment Company Act of 1940 and the rules thereunder. EXPLANATORY NOTE This Amendment No. 16 to the Registration Statement of Kinetics Portfolios Trust (the “Trust” or the “Registrant”) on Form N-1A (File No. 811-09923) the “Registration Statement” is being filed as a part of the Registration Statement filed by the Trust pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (“1940 Act”).Beneficial interests of each series of the Trust are not being registered under the Securities Act of 1933, as amended (the “1933 Act”), because such interests are issued solely to eligible investors in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Accordingly, investments in any of the series of the Registrant may currently be made only by regulated investment companies, unregulated foreign investment companies, U.S. and non-U.S. institutional investors, S corporations, segregated asset accounts, and certain qualified pension and retirement plans.The Amendment does not constitute an offer to sell, or the solicitation of an offer to buy, any beneficial interests of any of the series of the Registrant. Responses to Items 1, 2, 3 and 8 of Part A and Items 23(e) and (i)-(k) of Part C have been omitted pursuant to paragraph B.2.(b) of the General Instructions to Form N-1A. The Internet Portfolio The Internet Emerging Growth Portfolio The Paradigm Portfolio The Medical Portfolio The Small Cap Opportunities Portfolio The Market Opportunities Portfolio The Water Infrastructure Portfolio The Kinetics Government Money Market Portfolio each a series of Kinetics Portfolios Trust a Delaware statutory trust [logo] Prospectus June 29, 2007 EXPLANATORY NOTE This Prospectus is being filed as a part of the Registration Statement filed by the Kinetics Portfolios Trust (the “Trust”) pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (“1940 Act”).Beneficial interests of each series (each a “Portfolio” and collectively, the “Portfolios”) of the Trust are not being registered under the Securities Act of 1933, as amended (the “1933 Act”), because such interests are issued solely to eligible investors in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Accordingly, investments in any of the series of the Trust described herein may currently be made only by regulated investment companies, unregulated foreign investment companies, U.S. and non-U.S. institutional investors, S corporations, segregated asset accounts, and certain qualified pension and retirement plans.No part of this Prospectus or of the Trust’s Registration Statement constitutes an offer to sell, or the solicitation of an offer to buy, any beneficial interests of any of the series described herein or any other series of the Trust. Responses to Items 1, 2, 3 and 8 of Part A and Items 23(e) and (i)-(k) of Part C have been omitted pursuant to paragraph B.2.(b) of the General Instructions to Form N-1A. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of the Prospectus. Any representation to the contrary is a criminal offense. Table of Contents OVERVIEW 1 Investment Objective, Principal Investment Strategies and Principal Risks of the Internet Portfolio 2 Investment Objective, Principal Investment Strategies and Principal Risks of the Internet Emerging Growth Portfolio 5 Investment Objective, Principal Investment Strategies and Principal Risks of the Paradigm Portfolio 8 Investment Objective, Principal Investment Strategies and Principal Risks of the Medical Portfolio 10 Investment Objective, Principal Investment Strategies and Principal Risks of the Small Cap Opportunities Portfolio 12 Investment Objective, Principal Investment Strategies and Principal Risks of the Market Opportunities Portfolio 14 Investment Objective, Principal Investment Strategies and Principal Risks of the Water Infrastructure Portfolio 16 Investment Objective, Principal Investment Strategies and Principal Risks of the Kinetics Government Money Market Portfolio 19 Main Risks of the Portfolios 21 Portfolio Holdings Information 24 Management of the Portfolios 24 Valuation of the Portfolios 27 Purchase of Beneficial Interests in the Portfolios 28 Redemption of Beneficial Interests in the Portfolios 28 Exchange Privilege 28 Restrictions on Excessive Trading Practices 28 Taxes 28 Distribution of Shares 29 Counsel and Independent Registered Public Accounting Firm 29 [LOGO] Kinetics Portfolios Trust Prospectus This Prospectus gives vital information about each Portfolio.For your own benefit and protection, please read it before you invest and keep it on hand for future reference. Investment Adviser Kinetics Asset Management, Inc. (the “Investment Adviser”) June 29, 2007 OVERVIEW This combined prospectus discusses each of the following Portfolios of Kinetics Portfolios Trust.Except for the Kinetics Government Money Market Portfolio, each Portfolio is a no-load, non-diversified investment company.The Kinetics Government Money Market Portfolio is a no-load, diversified investment company. The Internet Portfolio(the “Internet Portfolio”) seeks to provide investors with long-term capital growth and secondarily with current income by investing primarily in the equity securities of U.S. and foreign companies engaged in the Internet and Internet-related activities. The Internet Emerging Growth Portfolio(the “Emerging Growth Portfolio”) seeks to provide investors with long-term capital growth by investing primarily in the equity securities of small and medium capitalization U.S. and foreign emerging companies engaged in the Internet and Internet-related activities. The Paradigm Portfolio (the “Paradigm Portfolio”) seeks to provide investors with long-term capital growth by investing primarily in the equity securities of U.S. and foreign companies that the Investment Adviser believes are undervalued and that have high returns on equity and are well positioned to reduce their costs, extend the reach of their distribution channels and experience significant growth in assets or revenues.A fundamental principle is to regard the investments as representing fractional ownership in the underlying companies’ assets.The driver of appreciation for the classic value investor is a high return on equity, an intrinsic characteristic of the investment, not a reappraisal of the stock’s worth by the market, an external factor. The Medical Portfolio(the “Medical Portfolio”) seeks to provide investors with long-term capital growth by investing primarily in the equity securities of U.S. and foreign companies engaged generally in the medical research, pharmaceutical treatments and related medical technology industries with a focus on companies engaged in cancer research and drug development. The Small Cap Opportunities Portfolio(the “Small Cap Portfolio”) seeks to provide investors with long-term capital growth by investing primarily in the equity securities of U.S. and foreign small capitalization companies that provide attractive valuation opportunities due to special situations such as little or no institutional ownership, short-term earnings shortfalls, lack of significant analyst coverage, stocks selling at or below book or replacement value, and price to earnings ratios that are less than one half of their projected growth rate. The Market Opportunities Portfolio(the “Market Opportunities Portfolio”) seeks to provide investors with long-term capital growth by investing primarily in the equity securities of U.S. and foreign companies engaged in capital markets or related to capital markets or in the gaming industry. The Water Infrastructure Portfolio (the “Water Infrastructure Portfolio”) seeks to provide investors with long-term capital growth by investing primarily in securities issued by U.S. and foreign companies involved in water infrastructure and natural resources with a specific water theme and related activities. The Kinetics Government Money Market Portfolio (the “Government Money Market Portfolio”) seeks to provide investors with current income consistent with the preservation of capital and maintenance of liquidity by investing primarily in money market instruments issued or guaranteed by the U.S. Government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations. The Statement of Additional Information (the “SAI”) contains more information about the Portfolios and the types of securities in which they may invest. 1 Investment Objective, Principal Investment Strategies and Principal Risks of the Internet Portfolio Investment Objective The investment objective of the Internet Portfolio is long-term growth of capital.The Internet Portfolio seeks to obtain current income as a secondary objective. Principal Investment Strategies The internet Portfolio seeks to achieve its investment objective by investing, under normal circumstances, at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”) and International Depositary Receipts (“IDRs”)), of U.S. and foreign companies engaged in the Internet and Internet-related activities.The Internet Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Internet Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser believes that the Internet offers unique investment opportunities due to its ever-growing use and popularity among business and personal users alike.The Internet is a collection of connected computers that allows commercial and professional organizations, educational institutions, government agencies and consumers to communicate electronically, access and share information and conduct business around the world. Internet Portfolio securities will be selected by the Investment Adviser from companies that are engaged in the development of hardware, software and telecommunications solutions that enable the transaction of business on the Internet by individuals and companies engaged in private and commercial use of the Internet as well as companies that offer products and services primarily via the Internet.Accordingly, the Internet Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, they meet the Internet Portfolio’s investment criteria.Also, such companies’ core business may not be primarily Internet-related.Such companies include, but are not limited to, the following: » Content Developers: Companies that supply proprietary information and entertainment content, such as games, music, video, graphics and news on the Internet. » Computer Hardware: Companies that develop and produce computer and network hardware such as modems, switchers and routers, and those that develop and manufacture workstations and personal communications systems used to access the Internet and provide Internet services. » Computer Software: Companies that produce, manufacture and develop tools to access the Internet, enable Internet users to enhance the speed, integrity and storage of data on the Internet, facilitate information distribution and gathering on the Internet, and secure Internet-based transactions. » Venture Capital: Companies that invest in pre-IPO and start-up stage companies with business models related to the Internet. » Internet Service Providers: Companies that provide users with access to the Internet. » Internet Portals: Companies that provide users with search-engine services to access various sites by category on the Internet. » Wireless/Broadband Access: Companies that provide the infrastructure to enable high-speed and wireless communication of data via the Internet. » E-Commerce: Companies that derive a substantial portion of their revenue from sales of products and services conducted via the Internet. » Telecommunications: Companies that are primarily engaged in the development of the telecommunications transmission lines and software technologies that enhance the reach and bandwidth of Internet users. 2 » Other Companies:Companies whose core business may not be primarily Internet-related include, but are not limited to, publishing and media companies. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities via the Internet or achieve a competitive advantage in cost/profitability and brand image leveraging via use of the Internet.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.Furthermore, the Investment Adviser looks at the amount of capital a company currently expends on research and development.The Investment Adviser believes that dollars invested in research and development today frequently have significant bearing on future growth. The Internet Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Internet Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Internet Portfolio engages in a temporary defensive strategy, the Internet Portfolio may not achieve its investment objective. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Internet Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Internet Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Internet Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Internet Portfolio’s investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Internet Industry Specific Risks: Companies that conduct business on the Internet or derive a substantial portion of their revenues from Internet-related activities in general are subject to a rate of change in technology and competition which is generally higher than that of other industries. » Small and Medium-Size Company Risks: The Internet Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Internet Portfolio’s assets. » Foreign Securities Risks: The Internet Portfolio may invest in foreign securities, which can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. 3 » Non-Diversification Risks: As a non-diversified investment company, more of the Internet Portfolio’s assets may be concentrated in the common stock of any single issuer, which may make the value of the Internet Portfolio’s shares more susceptible to certain risks than shares of a diversified mutual fund. » Option Transaction Risks: The Internet Portfolio may write and sell options on securities in which it invests for hedging purposes and/or direct investment.Options contain certain special risks including the imperfect correlation between the value of the option and the value of the underlying asset. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. 4 Investment Objective, Principal Investment Strategies and Principal Risks of the Internet Emerging Growth Portfolio Investment Objective The investment objective of the Emerging Growth Portfolio is long-term growth of capital. Principal Investment Strategies The Emerging Growth Portfolio seeks to achieve its investment objective by investing, under normal circumstances, at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs and IDRs) of small and medium capitalization U.S. and foreign emerging companies engaged in the Internet and Internet-related activities. The Emerging Growth Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Emerging Growth Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Investment Adviser believes that the Internet offers unique investment opportunities due to its ever-growing use and popularity among business and personal users alike.The Internet is a collection of connected computers that allows commercial and professional organizations, educational institutions, government agencies and consumers to communicate electronically, access and share information and conduct business around the world. Emerging Growth Portfolio securities will be selected by the Investment Adviser from emerging, small and medium-size companies that are engaged in the development of hardware, software and telecommunications solutions that enable the transaction of business on the Internet by individuals and companies engaged in private and commercial use of the Internet as well as companies that offer products and services primarily via the Internet.Such companies’ core business may not be primarily Internet-related.The Emerging Growth Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.Such companies include, but are not limited to the following: » Venture Capital: Companies that invest in pre-IPO and start-up stage companies with business models related to the Internet. » Content Developers: Companies that supply proprietary information and entertainment content, such as games, music, video, graphics and news on the Internet. » Computer Hardware: Companies that develop and produce computer and network hardware such as modems, switchers and routers, and those that develop and manufacture workstations and personal communications systems used to access the Internet and provide Internet services. » Computer Software: Companies that produce, manufacture and develop tools to access the Internet, enable Internet users to enhance the speed, integrity and storage of data on the Internet, facilitate information distribution and gathering on the Internet, and secure Internet-based transactions. » Internet Service Providers: Companies that provide users with access to the Internet. » Internet Portals: Companies that provide users with search-engine services to access various sites by category on the Internet. » Wireless/Broadband Access: Companies that provide the infrastructure to enable high-speed and wireless communication of data via the Internet. » E-Commerce: Companies that derive a substantial portion of their revenue from sales of products and services conducted via the Internet. » Telecommunications: Companies that are primarily engaged in the development of the telecommunications transmission lines and software technologies that enhance the reach and bandwidth of Internet users. » Other Companies:Companies whose core business may not be primarily Internet-related include, but are not limited to, publishing and media companies. 5 The Investment Adviser selects portfolio securities by evaluating a company’s positioning and business model as well as its ability to grow and expand its activities via the Internet or achieve a greater competitive advantage in cost/profitability and brand image leveraging via use of the Internet.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.Furthermore, the Investment Adviser looks at the amount of capital a company currently expends on research and development.The Investment Adviser believes that dollars invested in research and development today frequently have significant bearing on future growth. The Emerging Growth Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Emerging Growth Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Emerging Growth Portfolio engages in a temporary defensive strategy, the Emerging Growth Portfolio may not achieve its investment objective. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Emerging Growth Portfolio are listed below and could adversely affect the NAV, total return and value of the Emerging Growth Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Emerging Growth Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Emerging Growth Portfolio’s investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Internet Industry Specific Risks: Companies that conduct business on the Internet or derive a substantial portion of their revenues from Internet-related activities in general are subject to a rate of change in technology and competition which is generally higher than that of other industries. » Emerging, Small and Medium-Size Company Risks: The Emerging Growth Portfolio invests in the equity securities of emerging, small and medium-size companies.Small and medium-size companies generally have a market capitalization of less than $5 billion.Emerging companies are those with operating histories of less than three years.Investing in emerging, small and medium-size companies presents greater risks than investing in securities of larger, more established companies.These companies may be developing or marketing new products or services for which markets are not yet established and may never be established.They may also lack depth or experience of management and may have difficulty generating or obtaining funds necessary for growth and development of their business.Due to these and other factors, these companies may suffer significant losses. » Foreign Securities Risks: The Emerging Growth Portfolio may invest in foreign securities, which can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investing in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. 6 » Non-Diversification Risks: As a non-diversified investment company, more of the Emerging Growth Portfolio’s assets may be concentrated in the common stock of any single issuer, which may make the value of the Emerging Growth Portfolio’s shares more susceptible to certain risks than shares of a diversified mutual fund. » Option Transaction Risks: The Emerging Growth Portfolio may write and sell options on securities in which it invests for hedging purposes and/or direct investment.Options contain certain special risks including the imperfect correlation between the value of the option and the value of the underlying asset. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. 7 Investment Objective, Principal Investment Strategies and Principal Risks of the Paradigm Portfolio Investment Objective The investment objective of the Paradigm Portfolio is long-term growth of capital. Principal Investment Strategies The Paradigm Portfolio seeks to achieve its investment objective by investing under normal circumstances, at least 65% of its net assets in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs and IDRs) of U.S. and foreign companies.The Paradigm Portfolio will invest in companies that the Investment Adviser believes are undervalued and that have high returns on equity and are well positioned to reduce their costs, extend the reach of their distribution channels and experience significant growth in their assets or revenues.A fundamental principle is to regard the investments as representing fractional ownership in the underlying companies’ assets.The driver of appreciation for the classic value investor is a high return on equity, an intrinsic characteristic of the investment, not a reappraisal of the stock’s worth by the market, an external factor.The Paradigm Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Paradigm Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. Paradigm Portfolio securities will be selected by the Investment Adviser from companies that are engaged in various industries that will facilitate an increase in the growth of traditional business lines, entry into new distribution channels, an ability to leverage brand identity, and an improvement in the underlying cost/profitability dynamics of the business.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, these companies meet the Paradigm Portfolio’s investment criteria.Accordingly, the Paradigm Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values.Such companies include, but are not limited to, the following: » Retailers: Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Real Estate Development: Companies that provide commercial real estate property and services. » Business Services: Companies that provide business-to-business products and services. » Travel & Leisure: Companies that provide transportation and recreational services. » Utilities: Companies and industries such as gas, electric and telephone. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and traditional business lines as well as its ability to expand its activities or achieve competitive advantage in cost/profitability and brand image leveraging.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends. The Paradigm Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. 8 Temporary Investments To respond to adverse market, economic, political or other conditions, the Paradigm Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Paradigm Portfolio engages in a temporary defensive strategy, the Paradigm Portfolio may not achieve its investment objective. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Paradigm Portfolio are listed below and could adversely affect the NAV, total return and value of the Paradigm Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Paradigm Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Paradigm Portfolio’s investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related securities will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Small and Medium-Size Company Risks: The Paradigm Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Paradigm Portfolio’s assets. » Foreign Securities Risks: The Paradigm Portfolio may invest in foreign securities, which can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, more of the Paradigm Portfolio’s assets may be concentrated in the common stock of any single issuer, which may make the value of the Paradigm Portfolio’s shares more susceptible to certain risks than shares of a diversified mutual fund. » Option Transaction Risks: The Paradigm Portfolio may write and sell options on securities in which it invests for hedging purposes and/or direct investment.Options contain certain special risks including the imperfect correlation between the value of the option and the value of the underlying asset. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. 9 Investment Objective, Principal Investment Strategies and Principal Risks of the Medical Portfolio Investment Objective The investment objective of the Medical Portfolio is long-term growth of capital. Principal Investment Strategies The Medical Portfolio seeks to achieve its investment objective by investing, under normal circumstances, at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks( such as ADRs and IDRs) of U.S. and foreign companies engaged generally in the medical research, pharmaceutical and technology industries and related medical technology industries with an emphasis toward companies engaged in cancer research and drug development.The Medical Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Medical Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Medical Portfolio’s Investment Adviser believes that favorable investment opportunities are available through companies that are developing technology, products, and/or services for cancer research and treatment and related medical activities. Accordingly, the Medical Portfolio seeks to invest in the equity securities of companies whose research and development efforts may result in higher stock values. Medical Portfolio securities will be selected from companies that are engaged in the medical industry generally, including companies engaged in cancer research and treatment, biopharmaceutical research and the development of medical instruments for therapeutic purposes. These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, the companies meet the Medical Portfolio’s investment criteria. Such companies include, but are not limited, to the following: » Pharmaceutical Development: Companies that develop drugs and medications for the treatment and prevention of cancer and other disease. » Surgical and Medical Instrument Manufacturers and Developers: Companies that produce, manufacture and develop the tools used by health care providers in the delivery of medical care and procedures for the treatment of cancer and other diseases. » Pharmaceutical Manufacturers: Companies that primarily engage in the mass production of existing drugs and medicines including drugs and medicines for the treatment of cancer and other diseases. » Biotech & Medical Research: Companies that primarily research and develop new methods and procedures in the provision of health care related services for the treatment of cancer and other diseases. The Investment Adviser selects portfolio securities by evaluating a company’s positioning and the resources that it currently expends on research and development looking for a significant percentage, or large amount, of capital invested into research and treatment of cancer and other diseases.The Investment Adviser also considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development because the Investment Adviser believes that such expenditures frequently have significant bearing on future growth. The Medical Portfolio may invest up to 20% of its assets in high quality,U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Medical Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Medical Portfolio engages in a temporary defensive strategy, the Medical Portfolio may not achieve its investment objective. 10 Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Medical Portfolio are listed below and could adversely affect the NAV, total return and value of the Medical Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Medical Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Medical Portfolio’s investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry-specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry-specific market or economic developments. » Specific Risks of the Medical Industry: Medical and pharmaceutical-related companies in general are subject to the rate of change in technology, which is generally higher than that of other industries.Similarly, cancer research-related industries use many products and services of companies engaged in medical and pharmaceutical related activities and are also subject to relatively high risks of rapid obsolescence caused by progressive scientific and technological advances.Further, the medical research and development industry is subject to strict regulatory scrutiny and ongoing legislative action. » Small and Medium-Size Company Risks: The Medical Portfolio may invest in the stocks of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Medical Portfolio’s assets. » Foreign Securities Risks: The Medical Portfolio may invest in foreign securities, which can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investments in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, more of the Medical Portfolio’s assets may be concentrated in the common stock of any single issuer, which may make the value of the Medical Portfolio’s shares more susceptible to certain risks than shares of a more diversified mutual fund. » Option Transaction Risks: The Medical Portfolio may write and sell options on securities in which it invests for hedging purposes and/or direct investment.Options contain certain special risks including the imperfect correlation between the value of the option and the value of the underlying asset. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. 11 Investment Objective, Principal Investment Strategies and Principal Risks of the Small Cap Opportunities Portfolio Investment Objective The investment objective of the Small Cap Portfolio is long-term growth of capital. Principal Investment Strategies The Small Cap Portfolio seeks to achieve its investment objective by investing, under normal circumstances, at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs and IDRs) of U.S. and foreign small capitalization companies that provide attractive valuation opportunities. The Small Cap Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Small Cap Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securitiesrated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Small Cap Portfolio’s Investment Adviser considers small cap companies to be those that have a market capitalization of less than $3 billion.The Investment Adviser believes that favorable investment opportunities are available through companies that exhibit a number of the following characteristics: have little or no institutional ownership, have had short-term earnings shortfalls, have had a recent IPO but have not attracted significant analyst coverage, are selling at or below book or replacement value, and have price to earnings ratios that are less than one half of their projected growth rate. Small Cap Portfolio securities will be selected from companies that are engaged in a number of industries if, in the Investment Adviser’s opinion, the companies meet the Small Cap Portfolio’s investment criteria.Such companies include, but are not limited to the following: » Media: Companies that provide print, broadcast, cable, satellite and web-based information and entertainment content. » Financial Services: Companies that engage in financial service transactions such as banking, credit cards and investment services. » Retailers: Companies that sell retail products and services through traditional stores, catalogues, telemarketing, and web-sites. » Manufacturing and Consumer Products: Companies that manufacture and distribute products to retail outlets. » Utilities: Companies and industries such as gas, electric and telephone. The Investment Adviser considers a company’s fundamentals by reviewing its balance sheets, corporate revenues, earnings and dividends.The Investment Adviser also looks at the amount of capital a company spends on research and development. The Small Cap Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Small Cap Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Small Cap Portfolio engages in a temporary defensive strategy, the Small Cap Portfolio may not achieve its investment objective. 12 Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Small Cap Portfolio are listed below and could adversely affect the NAV, total return and value of the Small Cap Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Small Cap Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Small Cap Portfolio’s investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Small Company Risks: The Small Cap Portfolio primarily invests in the stocks of small-size companies. Small-size companies often have narrower markets and more limited managerial and financial resources than larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Small Cap Portfolio’s assets. » Foreign Securities Risks: The Small Cap Portfolio may invest in foreign securities, which can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investing in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, more of the Small Cap Portfolio’s assets may be concentrated in the common stock of any single issuer, which may make the value of the Small Cap Portfolio’s shares more susceptible to certain risks than shares of a more diversified mutual fund. » Option Transaction Risks: The Small Cap Portfolio may write and sell options on securities in which it invests for hedging purposes and/or direct investment.Options contain certain special risks including the imperfect correlation between the value of the option and the value of the underlying asset. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. 13 Investment Objective, Principal Investment Strategies and Principal Risks of the Market Opportunities Portfolio Investment Objective The investment objective of the Market Opportunities Portfolio is long-term growth of capital. Principal Investment Strategies Under normal circumstances, the Market Opportunities Portfolio invests at least 65% of its net assets in common stocks, convertible securities, warrants and other equity securities having the characteristics of common stocks (such as ADRs) of U.S. and foreign companies involved in capital markets or related to capital markets, as well as companies involved in the gaming industry.Capital markets includes companies that are engaged in or derive a substantial portion of their revenue from activities with a publicly traded securities exchange, such as equity exchanges and commodity exchanges, including but not limited to clearing firms and brokerage houses.The Market Opportunities Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. The Market Opportunities Portfolio may invest up to 20% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. Market Opportunities Portfolio securities will be selected by the Investment Adviser from companies that are engaged in public exchanges, as well as derivative exchanges and companies that derive at least twenty percent (20%) of their revenue from such exchanges, or from the gaming industry.These companies may be large, medium or small in size if, in the Investment Adviser’s opinion, these companies meet the Market Opportunities Portfolio’s investment criteria.Such companies include, but are not limited to, the following: » Exchanges: Companies that are organized as public exchanges where debt and equity securities are traded, including derivative exchanges. » Financial Services: Companies that engage in financial service transactions relating to capital markets such as banking, credit cards and investment services. » Business Services: Companies that provide business-to-business products and services involving capital markets or the gaming industry. » Gaming:Companies engaged in casino entertainment, including casino resorts and other leisure activities. Although the Market Opportunities Portfolio intends to focus its investments in the capital markets and gaming sectors, the Portfolio may also purchase the securities of companies such as auction houses and payroll and other processing companies, that, due to the fixed costs of their operations, benefit from an increase in the volume of sales/transactions. The Investment Adviser selects portfolio securities by evaluating a company’s balance sheets, corporate revenues, earnings and dividends. The Market Opportunities Portfolio may invest up to 35% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. Temporary Investments To respond to adverse market, economic, political or other conditions, the Market Opportunities Portfolio may invest up to 100% of its assets in the types of high quality, U.S. short-term debt securities and money market instruments described above.To the extent that the Market Opportunities Portfolio engages in a temporary defensive strategy, the Market Opportunities Portfolio may not achieve its investment objective. 14 Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in the Market Opportunities Portfolio are listed below and could adversely affect the NAV, total return and the value of the Market Opportunities Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Market Opportunities Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Market Opportunities Portfolio’s investment objective. » Liquidity Risks: The Investment Adviser may not be able to sell portfolio securities at an optimal time or price. » Sector/Industry Concentration RisksTo the extent that the Portfolio focuses its investments in one or more sectors or industries, it may be subject to the risks affecting that sector or industry more than would a fund that invests in a wide variety of market sectors or industries.For instance, companies in either the capital markets or gaming industry may be adversely affected by changes in economic conditions as well as legislative initiatives, all of which may impact the profitability of companies in that industry. » Small and Medium-Size Company Risks: The Market Opportunities Portfolio may invest in the equity securities of small and medium-size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Market Opportunities Portfolio’s assets. » Foreign Securities Risks: The Market Opportunities Portfolio may invest in foreign securities, which can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, more of the Market Opportunities Portfolio’s assets may be concentrated in the common stock of any single issuer, which may make the value of the Market Opportunities Portfolio’s shares more susceptible to certain risks than shares of a diversified mutual fund. » Option Transaction Risks: The Market Opportunities Portfolio may write and sell options on securities in which it invests for hedging purposes and/or direct investment.Options contain certain special risks including the imperfect correlation between the value of the option and the value of the underlying asset. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. » New Portfolio Risk:There can be no assurance that the Portfolio will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser may recommend that the Portfolio be liquidated. 15 Investment Objective, Principal Investment Strategies and Principal Risks of the Water Infrastructure Portfolio Investment Objective The investment objective of the Water Infrastructure Portfolio is long-term growth of capital.The Portfolio seeks to obtain current income as a secondary objective. Principal Investment Strategies The Water Infrastructure Portfolio seeks to achieve its investment objective by investing all of its investable assets in the Portfolio.Under normal circumstances, the Water Infrastructure Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in common stocks, convertible securities, fixed-income securities such as bonds and debentures, and warrants, derivatives, and other equity securities having the characteristics of common stocks (such as American Depositary Receipts (“ADRs”) and International Depositary Receipts (“IDRs”)), of U.S. and foreign companies engaged in water infrastructure and natural resources with a specific water theme and related activities.For purposes of this 80% policy, a company will be considered in the water infrastructure or natural resource industry if at least 50% of its revenues come from water-related activities or activities related to natural resources.The Water Infrastructure Portfolio may also write and sell options on securities in which it invests for hedging purposes and/or direct investment. Under normal circumstances, the Water Infrastructure Portfolio will invest no more than 20% of its net assets in fixed income securities.There are no limitations as to the maturities or credit ratings of the fixed income securities in which the Water Infrastructure Portfolio may invest; provided, however, that the Water Infrastructure Portfolio will invest no more than 10% of its total assets in convertible and non-convertible debt securities rated below investment grade, also known as junk bonds, or unrated securities which the Investment Adviser has determined to be of comparable quality. The Water Infrastructure Portfolio aims to invest in securities issued by companies operating in the water infrastructure and natural resource sector globally.The companies targeted in the water sector will include, but are not limited to, water production companies, water conditioning and desalination companies, water suppliers, water transport and distribution companies, companies specializing in the treatment of waste water, sewage and solid, liquid and chemical waste, companies operating sewage treatment plants and companies providing equipment, consulting and engineering services in connection with the above-described activities.Companies targeted in the natural resource sector are those that are dependent on water usage in industries such as agriculture, timber, oil and gas service, hydroelectricity and alternative renewable energy. There are no limitations on the amount that the Water Infrastructure Portfolio may invest or hold in any single issuer; however, the Portfolio currently intends to limit its investments at the time of purchase to 10% of the Portfolio’s assets in any single position.The companies in which the Water Infrastructure Portfolio may invest may be large, medium or small in size if, in the Sub-Adviser’s opinion, they meet the Portfolio’s investment criteria. The Sub-Adviser uses a value-based strategy in managing the Water Infrastructure Portfolio, which means that both equity and fixed income security purchase selections will be based primarily upon current relative valuation of company fundamentals, although the growth prospects of respective companies within the global water industry will also be considered.When determiningthe intrinsic value of each potential company for the Water Infrastructure Portfolio,the Sub-Adviser will primarily focus on traditional valuation metrics including, but not limited to, price to earnings, price to cash flow, book value, price to sales, return on equity, and return on invested capital. In addition, the Sub-Adviser will evaluate the estimated growth prospect for each companyby evaluating such metrics as forward price to earnings, and will also use merger and acquisition metrics and sum of the parts valuation (break-up value or private market value) to better ascertain market and intrinsic valuation. The Water Infrastructure Portfolio may invest up to 20% of its assets in high quality, U.S. short-term debt securities and money market instruments to maintain liquidity.Some of these short-term instruments include commercial paper, certificates of deposit, demand and time deposits and banker’s acceptances, U.S. Government securities (i.e. U.S. Treasury obligations) and repurchase agreements. 16 Temporary Investments To respond to adverse market, economic, political or other conditions, the Water Infrastructure Portfolio may invest up to 100% of its assets in high quality, U.S. short-term debt securities and money market instruments. To the extent that the Water Infrastructure Portfolio engages in a temporary defensive strategy, the Portfolio may not achieve its investment objective. Principal Risks of Investment Investing in common stocks has inherent risks that could cause you to lose money.The principal risks of investing in Water Infrastructure Portfolio are listed below and could adversely affect the net asset value (“NAV”), total return and the value of the Water Infrastructure Portfolio and your investment. » Stock Market Risks: Stock mutual funds are subject to stock market risks and significant fluctuations in value.If the stock market declines in value, the Water Infrastructure Portfolio is likely to decline in value and you could lose money on your investment. » Stock Selection Risks: The portfolio securities selected by the Investment Adviser or Sub-Adviser(s) may decline in value or not increase in value when the stock market in general is rising and may fail to meet the Water Infrastructure Portfolio’s investment objective. » Liquidity Risks: The Water Infrastructure Portfolio’s investments in the securities of small and medium capitalization companies and in non-investment grade fixed income securities makes the Portfolio especially susceptible to the risk that during certain periods the liquidity of certain issuers or industries, or all securities within particular investment categories, will decrease or disappear suddenly and without warning as a result of adverse market or political events, or adverse investor perceptions. » Industry Concentration Risks: Mutual funds that invest a substantial portion of their assets in a particular industry carry a risk that a group of industry-related stocks will decline in price due to industry specific developments.Companies in the same or similar industries may share common characteristics and are more likely to react comparably to industry specific market or economic developments. » Small and Medium-Size Company Risks: The Water Infrastructure Portfolio may invest in the equity securities of small and medium size companies.Small and medium-size companies often have narrower markets and more limited managerial and financial resources than do larger, more established companies.As a result, their performance can be more volatile and they face a greater risk of business failure, which could increase the volatility of the Water Infrastructure Portfolio’s assets. » Foreign Securities Risks: The Water Infrastructure Portfolio may invest in foreign securities directly or through ADRs and IDRs.Foreign securities can carry higher returns but involve more risks than those associated with U.S. investments.Additional risks associated with investment in foreign securities include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. » Non-Diversification Risks: As a non-diversified investment company, more of the Water Infrastructure Portfolio’s assets may be concentrated in the securities of any single issuer, which makes the Portfolio more susceptible to financial, economic or market events impacting such issuer. » Interest Rate Risk– The risk that when interest rates increase, fixed-income securities held by the Water Infrastructure Portfolio will decline in value.Long-term fixed-income securities will normally have more price volatility because of this risk than short-term fixed-income securities. » Credit/Default risk – The risk that an issuer or guarantor of fixed-income securities held by the Water Infrastructure Portfolio (which may have low credit ratings), or the counterparty in a derivative investment, may default on its obligation to pay interest and repay principal. » Below-Investment Grade Debt Securities Risks:Generally, non-investment grade debt securities, i.e., junk bonds, are subject to greater credit risk, price volatility and risk of loss than investment grade securities. 17 » New Portfolio Risks:There can be no assurance that the Water Infrastructure Portfolio will grow to or maintain an economically viable size, in which case the Board of Directors or the Investment Adviser or Sub-Adviser(s) may recommend that the Water Infrastructure Portfolio be liquidated. » Water Infrastructure Industry Specific Risks:Adverse developments in the water industry may significantly affect the value of the shares of the Water Infrastructure Portfolio.Companies involved in the water industry are subject to environmental considerations, changes in taxation and government regulation, price and supply fluctuations, changes in technology, competition and water conservation.There can be no assurances that the regulatory environment will remain the same.Unfavorable regulatory rulings, including structural changes to pricing and the competitive playing field, may affect the underlying companies’ ability to produce favorable returns. » Value Style Risks:Over time, a value-based investment style may go in and out of favor, causing the Water Infrastructure Portfolio to sometimes underperform other funds that use different investment styles, such as a growth-based investment style. » Derivatives Risks:The Water Infrastructure Portfolio’s investments in options and other derivative instruments may result in loss.Derivative instruments may be illiquid, difficult to price and leveraged so that small changes may produce disproportionate losses to the Water Infrastructure Portfolio. » Natural Resources Investment Risks:Investments in companies in natural resources industries can be significantly affected by (often rapid) changes in the supply of, or demand for, various natural resources.These companies also may be affected by changes in energy prices, international political and economic developments, energy conservation, the success of exploration projects, changes in commodity prices, and tax and other government regulations. 18 Investment Objective, Principal Investment Strategies and Principal Risks of the Kinetics Government Money Market Portfolio Investment Objective The investment objective of the Government Money Market Portfolio is to provide current income consistent with the preservation of capital and maintenance of liquidity. Principal Investment Strategies The Government Money Market Portfolio seeks to achieve its investment objective by investing substantially all of its net assets in high quality, U.S. dollar-denominated short-term obligations that have been determined by the Investment Adviser, subject to the approval of the Portfolio’s Board of Trustees, to present minimal credit risk.The Portfolio does not invest in obligations with maturities of more than 397 days (subject to certain exceptions) and the average maturity of all obligations held by the Portfolio must be 90 days or less.The Portfolio invests exclusively in obligations issued or guaranteed by the U.S. Government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations (“U.S. Government Securities”). U.S. Government Securities include direct obligations of the U.S. Treasury, such as Treasury Bills, Treasury Notes and Treasury Bonds.The Portfolio seeks to maintain a constant $1.00 NAV per share. U.S. Government Securities are high quality instruments guaranteed as to principal and interest and issued by the U.S. Treasury or by an agency or instrumentality of the U.S. Government.Not all U.S. Government Securities are backed by the full faith and credit of the United States.Some are backed by the right of the issuer to borrow from the U.S. Treasury; others are backed by the discretionary authority of the U.S. Government to purchase the agencies’ obligations; while others are supported only by the credit of the instrumentality. In the case of securities not backed by the full faith and credit of the United States, the Portfolio must look principally to the agency issuing or guaranteeing the obligation for ultimate repayment. Yields on short, intermediate and long-term U.S. Government Securities are dependent on a variety of factors, including the general conditions of the money and bond markets, the size of a particular offering and the maturity of the obligation.Debt securities with longer maturities tend to produce higher capital appreciation and depreciation than do obligations with shorter maturities and lower yields.The market value of U.S. Government Securities generally varies inversely with changes in interest rates.An increase in interest rates, therefore, generally would reduce the market value of the Portfolio’s investments in U.S. Government Securities, while a decline in interest rates generally would increase the market value of the Portfolio’s investments in these securities. Under a repurchase agreement, the Portfolio purchases a U.S. Government Security and simultaneously agrees to sell the security back to the seller at a mutually agreed-upon future price and date, normally one day or a few days later.The resale price is greater than the purchase price, reflecting an agreed-upon market interest rate premium during the Portfolio’s holding period. While the maturities of the underlying securities in repurchase agreement transactions may be more than one year, the term of each repurchase agreement will always be less than one year.The Portfolio may enter into repurchase agreements with banks that are members of the Federal Reserve System or securities dealers who are members of a national securities exchange or are primary dealers in U.S. Government Securities.The Investment Adviser monitors the creditworthiness of each firm that is a party to a repurchase agreement with the Portfolio. Principal Risks of Investment The principal risks of investing in the Portfolio are listed below and could adversely affect the NAV, total return and value of the Portfolio and your investment. » Interest Rate Risks:The rate of income will vary from day to day depending on short-term interest rates.It is possible that a major change in interest rates could cause the value of your investment to decline.The values of the obligations held by the Portfolio can be expected to vary inversely with changes in prevailing interest rates. Although the investment policies of the Portfolio are designed to minimize these changes and to maintain a NAV of $1.00 per share, there is no assurance that these policies will be successful. 19 » Credit Risks:Changes in the credit quality rating or changes in an issuer’s financial condition can also affect the Portfolio. A default on a security held, or a repurchase agreement entered into, by the Portfolio could cause the value of your investment in the Portfolio to decline. » Repurchase Agreement Risks:One of the risks of investing in repurchase agreements is that the seller may not repurchase the securities from the Portfolio, which may result in the Portfolio selling the securities for less than the price agreed upon with the seller. Another risk of repurchase agreements is that the seller may default or file for bankruptcy.Under such circumstances, the Portfolio will liquidate those securities held under the repurchase agreement, which securities constitute collateral for the seller’s obligation to repurchase the securities, although the Portfolio might have to wait through lengthy court actions before selling the securities. 20 Main Risks of the Portfolios The principal risks of investing in each Portfolio are described previously in this Prospectus.The following section provides more detail about some of those risks, along with information on additional types of risks that may apply to the Portfolios. Investing in Mutual Funds—All Portfolios other than the Government Money Market Portfolio All mutual funds carry risks that may cause you to lose money on your investment in one or more of the Portfolios.The following describes the primary risks to each Portfolio due to each Portfolio’s specific investment objective and strategies.As all investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic and political conditions and other factors, no Portfolio can give any assurance that its investment objective will be achieved. Portfolio Turnover Rate Risk — All Portfolios other than the Government Money Market Portfolio Under certain circumstances a Portfolio may take advantage of short-term trading opportunities without regard to the length of time its securities have been held.This strategy often calls for frequent trading of a Portfolio’s securities in order to take advantage of anticipated changes in market conditions.Frequent trading by the Portfolio could increase the rate of its portfolio turnover, which would involve correspondingly greater expenses.Such expenses may include brokerage commissions or dealer mark-ups/mark-downs, as well as other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to shareholders.If a Portfolio realizes capital gains when it sells its portfolio investments, it must generally pay those gains out to shareholders, increasing their taxable distributions.The trading costs and tax effects associated with such portfolio turnover may adversely affect Portfolio performance under these circumstances, and large movements of assets into and out of a Portfolio may negatively impact such Portfolio’s ability to achieve its investment objective or maintain its current level of operating expenses. Market Risk—All Portfolios other than the Government Money Market Portfolio The NAV of each Portfolio will fluctuate based on changes in the value of its underlying portfolio.The stock market is generally susceptible to volatile fluctuations in market price.Market prices of securities in which each Portfolio invests may be adversely affected by an issuer’s having experienced losses or lack of earnings, or by the issuer’s failure to meet the market’s expectations with respect to new products or services, or even by factors wholly unrelated to the value or condition of the issuer.The value of the securities held by the Portfolios is also subject to the risk that a specific segment of the stock market may not perform as well as the overall market.Under any of these circumstances, the value of each Portfolio’s shares and total return will fluctuate, and your investment may be worth more or less than your original cost when you redeem your shares. 21 Internet Industry-Specific Risks—The Internet Portfolio and the Emerging Growth Portfolio The value of each Portfolio’s shares will be susceptible to factors affecting the Internet, such as heightened regulatory scrutiny and impending changes in government policies which may have a material effect on the products and services of this industry.Furthermore, securities of companies in this industry tend to be more volatile than securities of companies in other industries.Competitive pressures and changing demand may have a significant effect on the financial condition of Internet companies.These companies spend heavily on research and development and are especially sensitive to the risk of product obsolescence.The occurrence of any of these factors, individually or collectively, may adversely affect the value of a Portfolio’s shares. Medical Research Industry-Specific Risks—The Medical Portfolio Medical and pharmaceutical-related companies in general are subject to the rate of change in technology, which is generally higher than that of other industries.Similarly, cancer research-related industries use many products and services of companies engaged in medical and pharmaceutical-related activities and are also subject to relatively high risks of rapid obsolescence caused by progressive scientific and technological advances.Medical research and development is also subject to strict regulatory scrutiny and ongoing legislative action. Water Industry-Specific Risks – The Water Infrastructure Portfolio Companies involved in the water industry may be located in societies (i.e. countries or geographic areas) that are suffering from water stress or scarcity and which do not possess healthy financial markets for business.These societies may not provide a stable environment for companies to operate.As such, companies located in these societies must manage both business risk and reputational risk.Additional risks of concentrating in the water industry include environmental considerations, taxes, government regulation, price and supply fluctuations, competition and water conservation. Securities Lending—All Portfolios other than the Government Money Market Portfolio Each Portfolio may lend its portfolio securities to broker-dealers by entering directly into lending arrangements with such broker-dealers or indirectly through repurchase agreements, amounting to no more than 33 1/3% of the total assets of each Portfolio (including any collateral posted) or 50% of the total assets of each Portfolio (excluding any collateral posted).Repurchase transactions will be fully collateralized at all times with cash and/or short-term debt obligations.These transactions involve some risk to a Portfolio if the other party should default on its obligation and the Portfolio is delayed or prevented from recovering the collateral.In the event that the original seller defaults on its obligation to repurchase, a Portfolio will seek to sell the collateral, which could involve costs or delays.To the extent proceeds from the sale of collateral are less than the repurchase price, each Portfolio would suffer a loss if forced to sell such collateral in this manner. Non-Diversification—All Portfolios other than the Government Money Market Portfolio Each Portfolio is a non-diversified fund and therefore may be more susceptible to adverse financial, economic or other developments affecting any single issuer, and more susceptible to greater losses because of these developments. Investment in Small and Medium-Size Companies—All Portfolios other than the Government Money Market Portfolio Each Portfolio may invest in small or medium-size companies. Accordingly, a Portfolio may be subject to the additional risks associated with investment in companies with small or medium-size capital structures (generally a market capitalization of $5 billion or less).The market prices of the securities of such companies tend to be more volatile than those of larger companies.Further, these securities tend to trade at a lower volume than those of larger, more established companies.If a Portfolio is heavily invested in these securities and the value of these securities suddenly declines, the NAV of that Portfolio will be more susceptible to significant losses. Foreign Securities—All Portfolios other than the Government Money Market Portfolio Investing in foreign securities can carry higher returns than those generally associated with U.S. investments.However, foreign securities may be substantially riskier than U.S. investments.The economies of foreign countries may differ from the U.S. economy in such respects as growth of gross domestic product, rate of inflation, currency depreciation, capital reinvestment, resource self-sufficiency, and balance of payments position.Furthermore, the economies of developing countries generally are heavily dependent on international trade and, accordingly, have been, and may continue to be, adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protective measures imposed or negotiated by the countries with which they trade.These economies also have been, and may continue to be, adversely affected by economic conditions in the countries with which they trade.A Portfolio may be required to obtain prior governmental approval for foreign investments in some countries under certain circumstances.Governments may require approval to invest in certain issuers or industries deemed sensitive to national interests, and the extent of foreign investment in certain debt securities and companies may be subject to limitation.Individual companies may also limit foreign ownership to prevent, among other things, violation of foreign investment limitations. 22 Some foreign investments may risk being subject to repatriation controls that could render such securities illiquid.Other countries might undergo nationalization, expropriation, political changes, governmental regulation, social instability or diplomatic developments (including war) that could adversely affect the economies of such countries or the value of the investments in those countries.Additional risks include currency fluctuations, political and economic instability, differences in financial reporting standards and less stringent regulation of securities markets. Portfolio Borrowing—All Portfolios Each Portfolio may leverage up to 5% of its assets to Portfolio investment activities or to achieve higher returns.Each Portfolio may borrow money from banks for temporary or emergency purposes in order to meet redemption requests.To reduce its indebtedness, a Portfolio may have to sell a portion of its investments at a time when it may be disadvantageous to do so.In addition, interest paid by a Portfolio on borrowed funds would decrease the net earnings of the Portfolio. Derivatives Risk—All Portfolios other than the Government Money Market Portfolio Each Portfolio may invest in derivatives such as options.The successful use of these investment practices depends on the Investment Adviser's or Sub-Adviser’s ability to forecast stock price movements correctly.Should stock prices move unexpectedly, a Portfolio may not achieve the anticipated benefits of the transactions, or may realize losses, and thus be in a worse position than if such strategies had not been used.Unlike many exchange-traded options, there are no daily price fluctuation limits for certain options, and adverse market movements could therefore continue for an unlimited extent over a period of time.In addition, the correlation between movements in the prices of options and movements in the prices of the securities hedged or used for cover will not be perfect and could produce unanticipated losses. A Portfolio’s ability to dispose of its positions in options depends on the availability of liquid markets in such instruments.Markets in options with respect to a number of types of securities are relatively new and still developing.It is impossible to predict the amount of trading interest that may exist in various types of options.If a secondary market does not exist for an option purchased or written by a Portfolio, it might not be possible to effect a closing transaction in the option (i.e., dispose of the option), with the result that (1) an option purchased by a Portfolio would have to be exercised in order for the Portfolio to realize any profit and (2) a Portfolio may not be able to sell portfolio securities covering an option written by the Portfolio until the option expires or it delivers the underlying security, upon exercise. Therefore, no assurance can be given that the Portfolios will be able to utilize these instruments effectively.In addition, a Portfolio's ability to engage in options transactions may be limited by tax considerations and the use of certain hedging techniques may adversely impact the characterization of income to the Portfolio for U.S. federal income tax purposes. Investing in Investment Grade Debt Securities and Below Investment Grade Debt Securities— All Portfolios other than the Government Money Market Portfolio Investments in debt securities pose different risks.The value of fixed income securities generally will fall if interest rates rise.The value of these securities may also fall as a result of other factors such as the performance of the issuer, the market perception of the issuer or general economic conditions.These investments also involve a risk that the issuer may not be able to meet its principal and interest payment obligations. Fixed income securities having longer maturities involve greater risk of fluctuations in value. 23 Investments in debt securities rated below investment grade, i.e., junk bonds, and unrated securities of comparable quality are subject to the increased risk of an issuer’s inability to meet principal and interest payment obligations.These securities may be subject to greater price volatility due to such factors as specific corporate or municipal developments, interest rate sensitivity, negative perceptions of the junk bond markets generally and less secondary market liquidity. Portfolio Holdings Information A description of the Portfolios’ policiesand procedures with respect to the disclosure of their portfolio securities is available in the Funds’ SAI. Currently, disclosure of the Portfolios’ holdings is required to be made quarterly within 60 days of the end of each fiscal quarter in the Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q (first and third quarters).The Annual and Semi-AnnualReports will be available by contacting Kinetics Mutual Funds, Inc., c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, Wisconsin53201-0701 or calling (800) 930-3828. In addition, the Company publishes on its webpage (www.kineticsfunds.com) month-end (a) top fifteen portfolio holdings of each Portfolio and their percentage of the portfolio holdings and (b) the top five performing and bottom five performing portfolio holdings of each Portfolio, in each case no earlier than twenty calendar days after the end of each calendar month.This information will be available on the website until the date on which a Fund files its next quarterly portfolio holdings report on Form N-CSR or Form N-Q with the SEC or until the next month in which portfolio holdings are posted in accordance with the above policy. Management of the Portfolios Investment Adviser Each Portfolio’s investment adviser is Kinetics Asset Management, Inc. (“Investment Adviser”), 16 New Broadway, Sleepy Hollow, New York 10591.Founded in 1996, the Investment Adviser provides investment advisory services to a family of eight mutual funds with discretionary management authority over approximately $10.2 billion in assets as of December 31, 2006. The Investment Adviser has selected, and the Company’s Board of Directors has approved, Aqua Terra Asset Management LLC (“Sub-Adviser” or “Aqua Terra”) as sub-adviser for the Water Infrastructure Portfolio.Aqua Terra, 4 Tower Bridge, 200 Barr Harbor Drive, West Conshohocken, Pennsylvania 19428, is a majority owned subsidiary of Boenning & Scattergood Holdings, Inc.Founded in 1913, Boenning & Scattergood is a full service investment and brokerage firm.Aqua Terra provides investment advisory services in the water and water infrastructure sector. With the exception of the Water Infrastructure Portfolio, the Investment Adviser conducts investment research and supervision for each Portfolio and is responsible for the purchase and sale of securities for each Portfolio. The Investment Adviser will review, monitor and report to the Board of Trustees of the Trust on the performance and investment procedures of Aqua Terra and assist and consult with Aqua Terra in connection with the Water Infrastructure Portfolio’s investment program. The Investment Adviser will also be responsible for the selection of broker-dealers and the negotiation of commission rates for the transactions of the Water Infrastructure Portfolio.Aqua Terra, under the supervision of the Investment Adviser, is responsible for decisions to buy and sell securities for the Water Infrastructure Portfolio.The Investment Adviser is entitled to receive an annual fee from each Portfolio for its services of 1.25% (or 0.50% in the case of the Kinetics Government Money Market Portfolio) of each Portfolio’s average daily net assets.However, as a result of fee waivers for certain Funds, the advisory fees paid to the Investment Adviser for the fiscal year ended December 31, 2006, were as follows: 24 Advisory Fee (as a percentage of average net assets) Internet Portfolio 1.25% Emerging Growth Portfolio 0.00% Paradigm Portfolio 1.17% Medical Portfolio 0.60% Small Cap Portfolio 1.09% Market Opportunities Portfolio 0.27% Water Infrastructure Portfolio* N/A Government Money Market Portfolio 0.00% * The Water Infrastructure Portfolio had not commenced operations as of December 31, 2006.The Investment Adviser is entitled to receive an annual fee of 1.25% of the Portfolio’s average daily net assets. Payments to the Sub-Adviser for its services are made by the Investment Adviser, not by the Water Infrastructure Portfolio. For its services, Aqua Terra receives sub-advisory fees from the Investment Adviser at the annual rate of .35% of daily net assets of the Portfolio. The Investment Adviser has entered into a Research Agreement with Horizon Asset Management, Inc. (“Horizon Asset Management”), a New York based investment management and research firm, and it is responsible for the payment of all fees owing to Horizon. A discussion regarding the basis of the Board’s approval of the investment advisory agreement for each Portfolio (other than the Market Opportunities Portfolio and Water Infrastructure Portfolio) is available in the Trust’s semi-annual report to shareholders for the period ended June 30, 2006.A discussion regarding the basis of the Board’s approval of the investment advisory and investment sub-advisory agreements for the Water Infrastructure Portfolio will be available in the Trust’s semi-annual report to shareholders for the period ending June 30, 2007.A discussion regarding the basis of the Board’s approval of the investment advisory agreement for the Market Opportunities Portfolio is available in the SAI. Kinetics as the Investment Adviser to the Water Infrastructure Portfolio, and Aqua Terra as Sub-Adviser, are each engaged in a broad range of portfolio management, portfolio advisory and other business activities. Their services are not exclusive to the Water Infrastructure Portfolio and nothing prevents them, or any affiliates, from providing similar services to other investment funds and other clients (whether or not their investment objectives, strategies, or criteria are similar to those of the Portfolio) or from engaging in other activities. Portfolio Management-Investment Committees Peter B. Doyle is the Chief Investment Strategist for the Portfolios and generally oversees the management of the Portfolios through investment committees.The following persons are members of each committee:Bruce P. Abel, Paul Mampilly, Steven Tuen and Murray Stahl. Each person’s role on a committee varies from Portfolio to Portfolio.The persons identified as the lead portfolio manager(s) of a particular Portfolio is (are) responsible for the Portfolio’s day-to-day management. The lead portfolio manager for the Internet Portfolio committee is Mr. Doyle, Chairman of the Board and President of the Trust.He has been managing the Portfolio since June 1999.In early 1996, Mr. Doyle co-founded the Investment Adviser, and he also co-founded and currently serves as a Managing Director of Horizon Asset Management. Each other committee member serves asa research analyst. While the entire committee discusses investment ideas and overall portfolio structure, the final buy/sell decisionfor a particular security resides with Mr. Doyle. The lead portfolio manager for the Emerging Growth Portfolio committee is Mr. Tuen, who joined the Investment Adviser in 1999 as a portfolio manager.He has been managing the Portfolio since its inception.Since 1996, Mr. Tuen has also served as an analyst in the Horizon Research Group and a portfolio manager at Horizon Asset Management.Each other committee member serves asa research analyst. While the entire committee discusses investment ideas and overall portfolio structure, the final buy/sell decisionfor a particular security resides with Mr.Tuen. 25 The lead portfolio manager for the Medical Portfolio committee is Mr. Abel, who joined the Investment Adviser in 1999 as a portfolio manager. He has been managing the Portfolio since its inception.Mr.Abel’s primary duties include research and analysis of developing scientific technologies and innovations in the medical, bio-technical and pharmaceutical industries specific to cancer research and treatment.Each other committee member serves asa research analyst. While the entire committee discusses investment ideas and overall portfolio structure, the final buy/sell decisionfor a particular security resides with Mr.Abel. The lead co-portfolio managers of the Paradigm Portfolio committee are Mr. Stahl and Mr. Doyle, who have been managing the Portfolio since its inception.Mr. Stahl has served as Director of Research since 2000.He also currently serves as Chairman of Horizon Asset Management, a position which he has held since 1994.Each other committee member serves asa research analyst. Paul Mampilly provides substantial input on research, stock selection and portfolio composition.Mr. Mampilly joined the Investment Adviser in 2006and has over fifteen years experience as an investment professional. Prior to joining Kinetics, Mr. Mampilly founded The Capuchin Group, distributor of a behavioral finance newsletter, for which he acted as author, editor and publisher from October 2003 through July 2006. From January 2002 through May 2003, Mr. Mampilly held employment with ING Funds as a senior research analyst and healthcare group head, responsible for managing a team of analysts covering healthcare related companies of all market capitalizations.While the entire committee discusses investment ideas and overall portfolio structure, the final buy/sell decisionfor a particular security resides with Mr. Stahl and Mr. Doyle. The lead co-portfolio managers of the Small Cap Portfolio committee are Mr. Doyle and Mr. Stahl who have been managing the Portfolio since October 2002.Each other committee member serves asa research analyst. While the entire committee discusses investment ideas and overall portfolio structure, the final buy/sell decisionfor a particular security resides with Mr. Doyle and Mr.Stahl. The lead co-portfolio managers of the Market Opportunities Portfolio committee are Mr. Stahl and Mr. Doyle, who have been managing the Portfolio since its inception.Each other committee member serves as a research analyst.While the entire committee discusses investment ideas and overall portfolio structure, the final buy/sell decision for a particular security resides with Mr. Stahl and Mr. Doyle. Investment Professionals for the Water Infrastructure Portfolio’s Sub-Adviser William S. Brennan serves as the portfolio manager and is responsible for the day-to-day management of the Water Infrastructure Portfolio.Gerard Sweeney serves as a research analyst. Mr. Brennan has been President & Managing Partner of Aqua Terra, a subsidiary of Boenning & Scattergood since its inception on November 14, 2006, and will serve as the portfolio manager of the Portfolio.He joined Boenning & Scattergood in 2004 as managing director, Director of Equities, after working at Avondale Partners beginning in 2002, where he was Director, Institutional Sales.Prior to Avondale Partners, he was senior analyst and vice president at Pitcairn Investment Management from 2001 to 2002 and the executive vice president of Sequoia Software, a public software company from 2000 to 2001.He is also an Adjunct Professor in the Graduate MBA program at Villanova University School of Business and an Adjunct Finance Professor at Cabrini College.From 1999 through 2006, He served as a strategy and portfolio advisor to a private hedge fund that invests in the domestic and international water sectors. Mr. Sweeney has been a Senior Analyst and Portfolio Administrator for Aqua Terra since its inception on November 14, 2006. Prior to his involvement with Aqua Terra, he was a vice president at Boenning & Scattergood where he served as Equity Syndicate Manager and a senior institutional equity salesperson from 2004 to 2006.From 2000 through 2004, he was a member of Janney Montgomery Scott’s Syndicate Desk specializing in water related equity financings.Prior to his employment with Janney, Montgomery Scott, he was a trader with International Raw Materials which brokered transactions in agricultural chemicals domestically and internationally. 26 The SAI provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Portfolios. Valuation of the Portfolios Each Portfolio, other than the Government Money Market Portfolio, calculates its NAV as of the close of regular trading (generally 4:00 p.m. Eastern time), on each day that the New York Stock Exchange (the “Exchange”) is open for unrestricted business.In the case of the Government Money Market Portfolio, the NAV is determined as of 12:00 p.m. Eastern time on each day that the Exchange is open for unrestricted business.The NAV of each Portfolio is determined by dividing the value of the Portfolio’s securities, cash and other assets, minus all expenses and liabilities of the Portfolio, by the number of shares outstanding of that Portfolio.Each Portfolio’s securities (other than those of the Government Money Market Portfolio) are valued each day at the last quoted market price on the securities principal exchange.If market quotations are not readily available or if events occur that may significantly affect the value of a particular security between the time trading ends on a particular security and the close of regular trading on the Exchange, securities will be valued at their fair market value as determined in good faith in accordance with procedures approved by the Board of Trustees.Situations involving significant events include, but are not limited to those where: a security’s trading has been halted or suspended; the security has been de-listed from a national exchange; or the security has not been traded for an extended period of time.In addition, the prices of foreign securities may be affected by events that occur after the close of a foreign market but before the Portfolio prices its shares.See “Trading in Foreign Securities.”Each Portfolio other than the Government Money Market Portfolio may use independent pricing services to assist in calculating the NAV of such Portfolio. The Government Money Market Portfolio will utilize the amortized cost method in valuing its portfolio securities.This method involves valuing a security at its cost adjusted by a constant amortization of maturity of any discount or premium, regardless of the impact of fluctuating interest rates on the market value of the instrument.The purpose of this method of calculation is to facilitate the maintenance of a consistent NAV per share for the Government Money Market Portfolio of $1.00.However, there is no assurance that the $1.00 NAV per share will be maintained. Fair valuation of securities introduces an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Investment Adviser compares the new market quotation to the fair value price to evaluate the effectiveness of the Portfolios’ fair valuation procedures. Trading in Foreign Securities Trading in foreign securities may be completed at times when the Exchange is closed.In computing the NAV of each Portfolio that trades in foreign securities, the value of a foreign security is determined as of the close of trading on the foreign exchange on which it is principally traded or as of the scheduled close of trading on the Exchange, whichever is earlier, at the closing sales prices provided by approved pricing services or other alternate sources.In the absence of sales, the last available mean price between the closing bid and asked prices will be used.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees.Values of foreign securities are translated from the local currency into U.S. dollars on the bases of the foreign currency exchange rates, as provided by an independent pricing service or reporting agency, generally prior to the close of the Exchange.Occasionally, events affecting the value of foreign securities and such exchange rates occur between the time at which they are determined and the close of the Exchange, which events would not be reflected in the computation of a Portfolio’s NAV.If events materially affecting the value of such securities or currency exchange rates occur during such time period, the securities will be valued at their fair value as determined in good faith by or under the direction of the Board of Trustees. Purchase of Beneficial Interests in the Portfolios Beneficial interests in each of the Portfolios are sold without a sales load, at the NAV next determined after an order is received by a Portfolio.Investments in a Portfolio are sold solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Investments in the Portfolio may be made only by regulated investment companies, unregulated foreign investment companies, U.S. and non-U.S. institutional investors, S corporations, segregated asset accounts, insurance company separate accounts, and certain qualified pension and retirement plans.This Prospectus does not constitute an offer to sell, or the solicitation of an offer to buy, any “security” within the meaning of the 1933 Act. 27 There is no minimum initial or subsequent investment in the Portfolios.Each Portfolio reserves the right to cease accepting investments at any time or to reject any investment order. Redemption of Beneficial Interests in the Portfolios An investor in a Portfolio may redeem all or any portion of its investment at the NAV next determined after a redemption request in good order is received by such Portfolio.The proceeds of a redemption will be paid by the Portfolio in federal funds normally on the Business Day that the redemption is effected, but in any event within three business days, except as extensions may be permitted by law. Each Portfolio reserves the right to pay the redemption price of a beneficial interest in kind, i.e. in readily marketable securities.Unless requested by an investor or deemed by the Investment Adviser to be in the best interests of the investors in a Portfolio as a group, the Portfolio will not pay a redemption in kind to an investor, except in situations where that investor may pay redemptions in kind. The right of any investor to receive payment with respect to any redemption may be suspended, or the payment of the redemption proceeds postponed, during any period in which the NYSE is closed or trading on the NYSE is restricted or to the extent otherwise permitted by the 1940 Act. Exchange Privilege You can exchange your interest in a Portfolio for an interest in any other Portfolio offered by the Trust at no charge.You should carefully read the Prospectus of a Portfolio before exchanging into that Portfolio.Be advised that exercising the exchange privilege consists of two transactions: a withdrawal of interest in one Portfolio and the contribution of interest in another.You should request your exchange prior to market close to obtain that day’s closing NAV.Exchange requests received after the close of the Exchange will be treated as though received on the next business day. Restrictions on Excessive Trading Practices The Portfolios are designed for long-term investors willing to accept the risks associated with a long-term investment.In accordance with policies and procedures adopted by the Board of Trustees of the Trust,frequent purchases and redemptions of Portfolio shares are not encouraged but are generally permitted by the Portfolios.Such purchases and redemptions may have an adverse affect on other Portfolio shareholders, including, without limitation, the possibility of disrupting portfolio management strategies, increasing brokerage and administrative costs, harming Portfolio performance and possible dilution in the value of Portfolio shares held by long-term shareholders.The Trust may, in its sole discretion, reject purchase orders when, in the judgment of management, such rejection is in the best interest of the Portfolio and its shareholders. Taxes None of the Portfolios are required to pay federal income taxes on their ordinary income and capital gains, because each Portfolio is treated as a partnership for federal income tax purposes. All interest, dividends and gains and losses of a Portfolio are deemed to "pass through" to its partners, regardless of whether any such interest, dividends or gains are distributed by the Portfolio.Each partner in a Portfolio will be allocated a share (as determined in accordance with the Trust's Declaration of Trust, the Internal Revenue Code, as amended, and regulations thereunder) of the Portfolio's items of income, gain, loss and deduction.The Trust will inform partners of each Portfolio of the amount and nature of such tax items each year. The foregoing discussion relates only to federal income tax law. Income from a Portfolio also may be subject to foreign, state and local taxes, and the treatment under foreign, state and local income tax laws may differ from the federal income tax treatment.Shareholders should consult their tax advisors with respect to particular questions of federal, foreign, state and local taxation. 28 Distribution of Shares Private Placement Agent Kinetics Funds Distributor, Inc. (“KFDI”), an affiliate of the Investment Adviser, 16 New Broadway, Sleepy Hollow, New York 10591 serves as the private placement agent for the shares of beneficial interest of the Portfolios on a best efforts basis.KFDI is a registered broker-dealer and member of the National Association of Securities Dealers, Inc.Beneficial interests in the Portfolios are issued continuously. Portfolio Administrator U.S. Bancorp Fund Services, LLC (“USBFS”) serves as Administrator to the Portfolios. Custodian, Transfer Agent, Dividend Disbursing Agent and Portfolio Accountant U.S. Bank, N.A. serves as Custodian for each Portfolio’s cash and securities.The Custodian does not assist in, and is not responsible for, investment decisions involving assets of the Portfolios.USBFS also acts as each Portfolio’s Transfer Agent, Dividend Disbursing Agent and Portfolio Accountant. Counsel and Independent Registered Public Accounting Firm Legal matters in connection with the issuance of shares of beneficial interests of the Trust are passed upon by Drinker Biddle & Reath LLP, One Logan Square, 18th and Cherry Streets, Philadelphia, Pennsylvania19103-6996.Tait, Weller& Baker LLP, 1818 Market Street, Suite 2400, Philadelphia, Pennsylvania19103 is the independent registered public accounting firm for the Trust. 29 KINETICS PORTFOLIOS TRUST STATEMENT OF ADDITIONAL INFORMATION June 29, 2007 The Internet Portfolio The Internet Emerging Growth Portfolio The Paradigm Portfolio The Medical Portfolio The Small Cap Opportunities Portfolio The Market Opportunities Portfolio The Water Infrastructure Portfolio The Kinetics Government Money Market Portfolio Each a series (individually a “Portfolio” and collectively the “Portfolios”) of Kinetics Portfolios Trust (the “Trust”) This Statement of Additional Information (“SAI”) provides general information about each of the Portfolios.This SAI is not a Prospectus and should be read in conjunction with the Portfolios’ current Prospectus dated June 29, 2007, as supplemented and amended from time to time, which is incorporated herein by reference.To obtain a copy of the Portfolios’ Prospectus, please write or call the Portfolios at the address or telephone number shown below. Kinetics Portfolios Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 Phone: (800) 930-3828 This SAI is being filed as a part of the Registration Statement filed by the Trust pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (“1940 Act”).Beneficial interests of each series of the Trust are not being registered under the Securities Act of 1933, as amended (“1933 Act”), because such interests are issued solely in private placement transactions to eligible investors that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Accordingly, investments in the Portfolios may currently be made only by regulated investment companies, unregulated foreign investment companies, U.S. and non-U.S. institutional investors, S corporations, segregated asset accounts and certain qualified pension and retirement plans.Neither this SAI nor the Registration Statement as a whole constitutes an offer to sell or the solicitation of an offer to buy any beneficial interests in the Portfolios. Table of Contents General Information about Kinetics Portfolio Trust 1 Description of the Portfolios 1 Investment Restrictions 3 Investment Policies and Associated Risks 5 Temporary Investments 11 Portfolio Turnover 11 Management of the Portfolios 12 Control Persons and Principal Holders of Securities 20 Proxy Voting Policies 20 Investment Adviser and Sub-Adviser 21 Administrative Services 26 Custodian 27 Codes of Ethics 27 Valuation of the Portfolios 27 Portfolio Holdings Information 29 Purchasing Shares of Beneficial Interest in the Portfolios 30 Redemption of Shares of Beneficial Interest in the Portfolios 30 Brokerage 30 Taxes 33 Independent Registered Public Accounting Firm 33 Financial Statements 33 General Information about Kinetics Portfolio Trust The Trust is a statutory trust organized pursuant to a Declaration of Trust under the laws of the State of Delaware on March 14, 2000.The Trust’s principal business office is located at 16 New Broadway, Sleepy Hollow, New York 10591.The Trust is comprised of several series of mutual funds, all of which are non-diversified (except the Kinetics Government Money Market Portfolio), open-end management investment companies.Kinetics Mutual Funds, Inc. (the “Company”) is a Maryland corporation, established on March 26, 1999.The Company is comprised of several series of mutual funds, all of which are open-end investment companies (the “Funds”).The Funds and Portfolios are set up in a master/feeder fund structure whereby each Fund is a feeder fund that invests all of its investable assets in a corresponding “master” Portfolio.The Kinetics Government Money Market Portfolio is a no-load, diversified investment company.Kinetics Asset Management, Inc. (“Kinetics” or the “Adviser”) is a New York corporation that serves as the investment adviser to the Portfolios.Aqua Terra Asset Management, LLC (“Sub-Adviser” or “Aqua Terra”) serves as sub-adviser for the Water Infrastructure Portfolio. Capitalization The authorized capitalization of Kinetics Portfolios Trust consists of an unlimited number of shares of beneficial interests.Each investor in a Portfolio is entitled to participate equally in the Portfolio’s earnings and assets. Each investor in a Portfolio is entitled to vote in proportion to the amount of its investment in the Portfolio.Portfolio investors will vote together in certain circumstances (e.g., election of the Trustees and ratification of auditors, as required by the 1940 Act and the rules thereunder).One or more Portfolios could control the outcome of these votes.Investors do not have cumulative voting rights, and investors holding more than 50% of the aggregate beneficial interests in the Trust or in a Portfolio, as the case may be, may control the outcome of votes.The Trust is not required and has no current intention to hold annual meetings of investors, but the Trust will hold special meetings of investors when (1) a majority of the Trustees determines to do so or (2) investors holding at least 10% of the interests in a Portfolio (if the meeting relates solely to that Portfolio), or investors holding at least 10% of the aggregate interests in the Trust (if the meeting relates to the Trust and not specifically to a Portfolio) requests in writing a meeting of investors.Changes in fundamental policies or limitations will be submitted to investors for approval. The Trust is organized as a business trust under the laws of the State of Delaware.Investors in a Portfolio will be held personally liable for its obligations and liabilities, subject, however, to indemnification by the Trust in the event that there is imposed upon an investor a greater portion of the liabilities and obligations than its proportionate beneficial interest in the Portfolio.The Declaration of Trust also provides that, subject to the provisions of the 1940 Act, the Trust may maintain insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Portfolios, investors, Trustees, officers, employees, and agents covering possible tort and other liabilities.Thus, the risk of an investor incurring financial loss on account of such liability would be limited to circumstances in which a Portfolio had inadequate insurance and was unable to meet its obligation out of its assets. Description of the Portfolios The investment objectives listed below are fundamental objectives and therefore cannot be changed without the approval of shareholders. The Internet Portfolio and the Internet Emerging Growth Portfolio The Internet Portfolio and the Internet Emerging Growth Portfolio are non-diversified portfolios with the same primary investment objective of long-term growth of capital.The Portfolios are designed for long-term investors who understand and are willing to accept the risk of loss involved in investing in a mutual fund seeking long-term capital growth.Except during temporary defensive periods, each Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in securities of companies engaged in the Internet and Internet-related activities.The Portfolios should not be used as a trading vehicle. 1 The Paradigm Portfolio The Paradigm Portfolio is a non-diversified portfolio with a primary investment objective of long-term growth of capital.The Portfolio is designed for long-term investors who understand and are willing to accept the risk of loss involved in investing in a mutual fund seeking long-term capital growth.Except during temporary defensive periods, the Portfolio invests at least 65% of its total net assets in the equity securities of U.S. and foreign companies that the investment adviser believes are undervalued and that have high returns on equity, and are well positioned to reduce their costs, extend the reach of their distribution channels and experience significant growth in their assets or revenues.This Portfolio should not be used as a trading vehicle. The Medical Portfolio The Medical Portfolio is a non-diversified portfolio with a primary investment objective of long-term growth of capital.The Portfolio is designed for long-term investors who understand and are willing to accept the risk of loss involved in investing in a mutual fund seeking long-term capital growth.Except during temporary defensive periods, the Portfolio invests at least 80% of its net assets plus any borrowings for investment purposes in securities of domestic and foreign companies engaged in the medical research, pharmaceutical and technology industries and related medical technology industries, generally, with an emphasis toward companies engaged in cancer research and drug development.This Portfolio should not be used as a trading vehicle. The Small Cap Opportunities Portfolio The Small Cap Opportunities Portfolio is a non-diversified portfolio with a primary investment objective of long-term growth of capital.The Portfolio is designed for long-term investors who understand and are willing to accept the risk of loss involved in investing in a mutual fund seeking long-term capital growth.Except during temporary defensive periods, at least 80% of the Portfolio’s net assets plus any borrowings for investment purposes will be invested in securities of U.S. and foreign small capitalization companies that provide attractive valuation opportunities due to lack of institutional ownership, lack of significant analyst coverage, or short-term earnings disappointments.This Portfolio should not be used as a trading vehicle. The Market Opportunities Portfolio The
